REASONS FOR ALLOWANCE
1.	Claims 2 – 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Applicants’ Arguments/Remarks filed October 19, 2020 with respect to claims 2, 12 and 18 have been considered and they are persuasive.
	Applicants amend claims 2 – 4, 12 – 14 and 18 – 20 to overcome the rejection of the claims under 35 U.S.C. 112(a) for failing to comply with the written description requirement.
	Plus, Applicants amend claims 2, 12, 13 and 18 to overcome the claim objections.
Lei (US Patent No. 10,257,850), in the same field of endeavor as the present invention, discloses time division duplex (TDD) uplink/downlink (UL/DL) configuration indication for TDD interference management and traffic adaptation (eIMTA) are provided. One method includes providing, by a network node, a time division duplex (TDD) uplink/downlink (UL/DL) configuration indication pattern. The TDD UL/DL configuration indication pattern may be used to indicate multiple TDD UL/DL configurations in DCI format C associated with the certain configured carriers and the concrete fixed downlink subframe index (abstract).  However, Lei does not disclose the claimed features as recited in claims 2, 12 and 18 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 2 - 20.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473